[Cite as State v. Schulze, 2016-Ohio-470.]
                 IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                  HAMILTON COUNTY, OHIO



STATE OF OHIO,                                        :   APPEAL NO. C-150272
                                                          TRIAL NO. B-1405512
        Plaintiff-Appellee,                           :

  vs.                                                 :     O P I N I O N.

ZACHARY SCHULZE,                                      :

    Defendant-Appellant.                              :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Reversed and Cause Remanded

Date of Judgment Entry on Appeal: February 10, 2016


Joseph T. Deters, Hamilton County Prosecuting Attorney, and Paula E. Adams,
Assistant Prosecuting Attorney, for Plaintiff-Appellant,

Raymond T. Faller, Hamilton County Public Defender, and Marguerite Slagle,
Assistant Public Defender, for Defendant-Appellee.




Please note: this case has been removed from the accelerated calendar.
                     OHIO FIRST DISTRICT COURT OF APPEALS



Per Curiam.
       {¶1}   Plaintiff-appellant Zachary Schulze has appealed his conviction for

attempted failure to notify of an address change. Because we hold, under Ohio

Supreme Court precedent, that there is no valid order in place requiring Schulze to

register as a sex offender, we must reverse Schulze’s conviction.

                                Facts and Procedure

       {¶2}   In December 2002, Schulze, who was then 14 years old, was

adjudicated delinquent for committing an act that, had it been committed by an

adult, would have constituted gross sexual imposition. He was classified under

Megan’s Law as a juvenile-offender registrant, but not a predator or habitual sexual

offender. An end-of-disposition hearing was scheduled for April 23, 2008. Schulze

was classified as a Tier II juvenile-offender registrant under the Adam Walsh Act

(“AWA”).

       {¶3}   On October 2, 2014, Schulze, now an adult, was indicted for failing to

notify of an address change as a third-degree felony. He filed a motion to dismiss the

indictment, which the trial court overruled. He then pleaded guilty to attempted

failure to notify of an address change as a fifth-degree felony. He was found guilty

and sentenced as appears of record. Schulze has timely appealed.

                                       Analysis

       {¶4}   Schulze’s sole assignment of error alleges that the trial court erred in

overruling his motion to dismiss the indictment. The question is whether there was a

valid order in place requiring Schulze to register as a sex offender.

       {¶5}   Under Ohio Supreme Court precedent and prior case law from this

court and other Ohio appellate courts, the end-of-disposition order classifying

Schulze as a Tier II offender under the AWA is void. See State v. Williams, 129 Ohio



                                               2
                     OHIO FIRST DISTRICT COURT OF APPEALS



St.3d 344, 2011-Ohio-3374, 952 N.E.2d 1108 (applying the AWA to sex offenders

who committed their sex offenses prior to its enactment violates the Ohio

Constitution, Article IV, Section 28, which prohibits the General Assembly from

enacting retroactive laws); In re E.S., 1st Dist. Hamilton Nos. C-110163 and C-

110490, 2012-Ohio-1363, aff’d, 135 Ohio St.3d 135, 2012-Ohio-5911, 984 N.E.2d

1056 (juvenile court erred in holding end-of-disposition hearing and classifying the

juvenile under the AWA where the juvenile had committed his sex offense prior to

the enactment of the AWA and initially had been classified under Megan’s Law); In

re C.W., 2013-Ohio-2483, 991 N.E.2d 1167 (4th Dist.) (where the juvenile had

committed his sex offense prior to the enactment of the AWA the juvenile court’s

order classifying the juvenile under the AWA was void, because it violated the Ohio

Constitution’s prohibition against retroactive laws). Therefore, Schulze cannot be

required to register under it.

                    A. The Effect of the Void End-of-Classification Order

       {¶6}    The state argues that even though Schulze’s classification under the

AWA was void, he was still required to register pursuant to the initial order

classifying him under Megan’s Law because that order was revived or still in effect

once the end-of-disposition order was entered without jurisdiction.

       {¶7}    Because Schulze was 14 when he committed his sex offense, he was

initially classified under former R.C. 2152.83(B). Former R.C. 2152.83(D) required

the juvenile court to include in the classification order a statement that upon

completion of the disposition for the sex offense, a hearing would be held pursuant to

former R.C. 2152.84, at which the classification order was subject to modification or

termination.   Former R.C. 2152.84(A)(1) provided that when the juvenile court

classified the juvenile under former R.C. 2152.83, “upon completion of the

disposition of that child made for the sexually oriented offense on which the juvenile

                                             3
                     OHIO FIRST DISTRICT COURT OF APPEALS



sex offender registrant order was based, the judge * * * shall conduct a hearing to

review the effectiveness of the disposition * * * and to determine whether the prior

classification * * * should be continued, modified or terminated * * *.”

       {¶8}   The end-of-disposition hearing under former R.C. 2152.84 was

statutorily mandatory.    The original classification order was entered subject to

modification or termination after the former-R.C. 2152.84 hearing. See former R.C.

2152.83(F).   The juvenile was entitled to have an end-of-disposition hearing to

determine his classification going forward. See former R.C. 2152.84. Every juvenile

classified after a former-R.C. 2152.83(B)(2) hearing was to receive a hearing at the

end of his or her disposition to determine if the classification continued to be

appropriate. In order to complete the process of classifying a juvenile as a sex-

offender registrant, the juvenile court was required to hold an end-of-disposition

hearing. See id.

       {¶9}   That hearing, however, as a matter of law, had to be held under

Megan’s Law for the order to be valid. In In re E.S., 1st Dist. Hamilton Nos. C-

110163 and C-110490, 2012-Ohio-1363, we held that where the juvenile court had

initially properly classified E.S. under Megan’s Law, but had improperly held the

end-of-disposition hearing under the AWA, the remedy was to reverse the AWA

classification and remand the cause for a new end-of-disposition hearing under

Megan’s Law. E.S. at ¶ 8. We did not hold that the initial classification under

Megan’s Law was revived or still in effect. See Williams at ¶ 22 (where the offender

was unconstitutionally classified under the AWA, the classification was reversed and

the cause was remanded for a classification hearing under Megan’s Law, the law

applicable at the time the offender had committed the sex offense); In re J.P., 7th

Dist. Jefferson No. 10 JE 23, 2012-Ohio-3343, ¶ 8-9 (where the juvenile was

unconstitutionally classified under the AWA the classification was reversed and the

                                               4
                     OHIO FIRST DISTRICT COURT OF APPEALS



cause was remanded for a classification hearing under Megan’s Law, the law

applicable at the time the juvenile had committed the sex offense). We have found

no case law, and the state has not cited any, holding that the initial order was

automatically revived.

       {¶10} Schulze was entitled to an end-of-disposition hearing under Megan’s

Law. His end-of-disposition hearing was held and Schulze was classified under the

AWA. That AWA classification order was void, and the juvenile court never properly

completed the required process for classifying Schulze as a juvenile-offender

registrant under Megan’s Law. Therefore, under these facts, there is no valid order

in place requiring Schulze to register as a sex offender.

                               B. The Initial Classification Order

       {¶11} Schulze also argues that the initial order classifying him as a juvenile-

offender registrant under Megan’s Law was invalid because (1) the magistrate’s

decision classifying Schulze was not properly filed with the clerk of courts and (2) the

judge’s approval of the magistrate’s decision classifying Schulze was “not recorded on

the docket contained in the juvenile case management system.” We need not address

whether the initial order was valid. We have held that that order was not revived or

still in effect, and Schulze cannot be required to register under it. Whether it was

invalid on some other basis is moot.

                                         Conclusion

       {¶12} We sustain the assignment of error. The judgment of the trial court

convicting Schulze of attempted failure to notify of an address change is reversed,

and this cause is remanded with instructions to the trial court to dismiss the

indictment.

                                              Judgment reversed and cause remanded.

FISCHER, P.J., MOCK and STAUTBERG, JJ.

                                               5
                     OHIO FIRST DISTRICT COURT OF APPEALS




Please note:
       The court has recorded its own entry this date.




                                               6